            Case 3:19-cv-01491-SI     Document 1     Filed 09/16/19    Page 1 of 22




Kathryn G. Mantoan, OSB No. 174044
kmantoan@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
1120 NW Couch Street, Suite 200
Portland, OR 97209-4128
Telephone: 503.943.4800
Facsimile: 503.943.4801

Michael D. Weil (pro hac vice application forthcoming)
mweil@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
405 Howard Street
San Francisco, CA 94105
Telephone: 415.773.5700
Facsimile: 415.773.5759

Attorneys for Plaintiffs
Element Materials Technology Food US LLC and Exova, Inc.

                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    PORTLAND DIVISION


 ELEMENT MATERIALS TECHNOLOGY                       COMPLAINT FOR DAMAGES
 FOOD US LLC, a limited liability company,
 and EXOVA, INC., a corporation,                    Breach of Contract; Fraudulent
                                                    Misrepresentation; Breach of the Implied
                                      Plaintiffs,   Covenant of Good Faith and Fair Dealing;
                                                    Breach of Fiduciary Duty and the Common
 v.                                                 Law Duty of Loyalty; Tortious Interference
                                                    With Economic Relations
 NIDAL KAHL, an individual, and BIOGEN
 LABORATORY DEVELOPMENTS, LLC, a                    DEMAND FOR JURY TRIAL
 limited liability company,

                                    Defendants.




Page 1                        COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI     Document 1      Filed 09/16/19     Page 2 of 22




           Plaintiffs Element Materials Technology Food US LLC (formerly known as Exova Food

 US LLC) and Exova, Inc. (collectively, “Element” or “Plaintiffs”), by and through their

 undersigned counsel, bring this Complaint against Defendants Nidal Kahl and Biogen

 Laboratory Developments, LLC (“Biogen”) (collectively, “Defendants”), and allege as follows:

                                   NATURE OF DISPUTE

           1.    This case stems from an illegal attack on Element by Mr. Kahl, a former

 manager of Element’s Portland Food laboratory who founded a competing business while

 employed by Element and proceeded to illegally grow the competing business by: (a) stealing

 and misappropriating Plaintiffs’ confidential information; (b) deliberately misrepresenting the

 nature of the competing business to Plaintiffs and their customers to gain business; (c)

 inflating operating costs within Plaintiffs to financially benefit himself and his competing

 business; and (d) improperly raiding Plaintiffs’ customers.

           2.    Prior to resigning, Mr. Kahl misrepresented the nature of his competing

 business, Biogen, to Plaintiffs as a noncompetitive consulting business, whose work would be

 complimentary to Plaintiffs’ business. Mr. Kahl made these explicit misrepresentations while

 contemporaneously entering into a written retention agreement with Element through which

 he promised to “act in the very best interests of the Element group” in exchange for $125,000

 in payments (in addition to his salary). Mr. Kahl received $100,000 pursuant to this

 agreement, in addition to drawing his regular salary. Yet prior to his resignation, Mr. Kahl

 misappropriated Plaintiffs’ confidential information, improperly poached Plaintiffs’

 customers in advance of his exit, and acted for his own personal financial benefit at the

 expense of Plaintiffs, including by manipulating pricing to syphon off profits and better

 position himself and Biogen for success after his departure from Element’s employ.


Page 2                          COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI       Document 1       Filed 09/16/19     Page 3 of 22




           3.    At the end of 2018, Mr. Kahl effectively resigned from Element. Soon

 thereafter, Plaintiffs received notice that numerous customers moved the entirety of their

 business to Mr. Kahl’s competing company, Biogen. Plaintiffs have since learned that Mr.

 Kahl continues to exploit Element’s premier reputation by representing himself as being

 employed by Element despite his resignation, and misrepresenting to customers that their

 products will continue to be tested by Element despite them signing a contract with Biogen.

           4.    Defendants Biogen and Mr. Kahl have tortiously interfered with Plaintiffs’

 contractual relationships and prospective economic advantage. In addition, Mr. Kahl has

 breached his duties as a fiduciary of Element and his contractual promises to Element.

                           PARTIES, JURISDICTION, AND VENUE

          5.     Plaintiff Element Materials Technology Food US LLC is a Delaware single

member limited liability company with its principal place of business in Warren, Michigan. The

owner of Plaintiff Element Materials Technology Food US LLC is Element Materials

Technology Transportation and Industrials US LLC, a Delaware single member limited liability

company with its principle place of business in Warren, Michigan. Element Materials

Technology Transportation and Industrials US LLC is owned by Exova, Inc. Prior to

approximately June 2019, Element Materials Technology Food US LLC was known as Exova

Food US LLC.

          6.     Plaintiff Exova, Inc. is a Delaware corporation with its principal place of

business in Glendale Heights, Illinois. Prior to approximately May 2009, Exova, Inc. was

known as Bodycote Materials Testing, Inc.

          7.     Upon information and belief, Defendant Nidal Kahl is a citizen of Oregon,

residing in the vicinity of Clackamas, Oregon.


Page 3                           COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19     Page 4 of 22




          8.     Upon information and belief, Defendant Biogen Laboratory Developments, LLC

is an Oregon limited liability company whose members are all domiciled in Oregon.

          9.     This Court has subject matter jurisdiction over the claims alleged in this action

under 28 U.S.C. § 1332 because complete diversity of citizenship exists between all Plaintiffs

and all Defendants, and the amount in controversy exceeds the jurisdictional amount. The total

value of the relief and damages sought by Plaintiffs exceeds $75,000, exclusive of interest and

costs.

          10.    This Court has personal jurisdiction over Defendant Kahl because he is

domiciled in Oregon, and because many of Defendant Kahl’s actions that give rise to the claims

alleged herein occurred in connection with his employment at Element’s food testing facility

located in Portland, Oregon.

          11.    This Court has personal jurisdiction over Defendant Biogen because it is a citizen

of Oregon, and because, as described below, Defendant Biogen tortiously interfered with

Plaintiffs’ business relations by improperly soliciting Oregon customers to use Biogen for their

testing services rather than Element’s Portland food laboratory, thereby causing actual injury in

Oregon.

          12.    Venue is proper in the United States District Court for the District of Oregon for

Plaintiffs’ claims against Defendants Kahl and Biogen pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claims asserted herein arose in this

District.

                                              FACTS

A.       Relationship Between Portland Food, Exova, Inc., and Element Materials

         Technology Food US LLC


Page 4                           COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI      Document 1       Filed 09/16/19     Page 5 of 22




          13.    Portland Food is a food microbiology laboratory located in Portland, Oregon, that

conducts an array of routine and specialized food quality and food safety testing. Services

offered include testing samples for e. coli, listeria, salmonella, yeast, and mold. The

microbiology laboratory operates alongside a chemistry laboratory that conducts routine

nutritional analysis and other food chemistries, performing tests for the presence of specific

substances such as lead, cadmium, arsenic, sodium, and fat.

          14.    Food Products Laboratories, Incorporated first registered to do business in

Oregon on December 3, 1984 and operated as an independent testing laboratory until January 1,

2006, when it was acquired by and merged into Exova, Inc., another laboratory testing

company. On or about June 28, 2017, Exova, Inc. was acquired and joined the Element

Materials Technology group of companies.

          15.    Portland Food was an important consideration for the Element Materials

Technology group of companies in the decision to acquire Exova, Inc., as Exova, Inc. had spent

extensive time and money developing client relationships, a cost structure, pricing strategy, and

testing methods and procedures – all of which would assist the Element Materials Technology

group of companies in gaining a competitive operation in the Oregon testing market.

          16.    In mid-2018, the Element Materials Technology group of companies directed the

creation of a new entity, Exova Food US LLC, which would own and operate the Portland Food

laboratory. In June 2019, Exova Food US LLC was renamed Element Materials Technology

Food US LLC.

          17.    Exova, Inc. was Mr. Kahl’s employer at all relevant times prior to August 1,

2018. Effective August 1, 2018, Element Materials Technology Food US LLC (known then as

Exova Food US LLC) became Mr. Kahl’s employer.


Page 5                           COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI       Document 1       Filed 09/16/19      Page 6 of 22




B.       Biogen Laboratory Developments, LLC

          18.    Biogen was registered as a limited liability company in Oregon on March 6,

2001.

          19.    Mr. Kahl helped found Biogen and is listed on relevant business records as the

company’s manager. Mr. Kahl currently acts as Biogen’s director, a position he has held since

the company was founded.

          20.    On information and belief, Biogen is a Portland-based laboratory and consulting

group offering analytical design and reports, third-party testing, sampling, research, and

consulting, to food manufacturers, restaurants, product developers, agencies, and more.

          21.    As of its April 21, 2015 Amended Annual Report filing with the Oregon

Secretary of State, Biogen described its business activity as “laboratory services and

consulting[,] quality assurance programs and regulatory compliance[, and] research and product

development.” The description did not include any reference to “analytical testing services.”

          22.    On information and belief, Biogen is an accredited testing center with the ability

to run a wide range of both microbiological and chemical tests, including testing for e. coli,

listeria, salmonella, yeast, mold, and more.

          23.    Biogen has been an accredited testing center since at least July 13, 2018.

          24.    Biogen listed “analytical testing services” among its business activities in filings

with the Oregon Secretary of State in 2016, 2017, 2018, and 2019. Biogen’s 2016 and 2017

filings further described these activities as “analytical testing services with a focus on the food,

supplement, and environmental industry.”

C.       Mr. Kahl’s Respective Roles at Portland Food and Biogen




Page 6                            COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI        Document 1       Filed 09/16/19    Page 7 of 22




          25.      In the years before the acquisition of Exova, Inc. by the Element Materials

Technology group, Mr. Kahl was employed as the General Manager of Portland Food and was

principally responsible for supervising and directing laboratory technicians in their everyday

work, overseeing invoicing and budgeting, and acting as the key point of contact for clients.

          26.      In his role as General Manager, Mr. Kahl was entrusted with and exposed to

confidential and proprietary information, including but not limited to Portland Food’s customer

acquisition strategies, pricing, fee structure, and customer lists including up-to-date contact

information.

          27.      Mr. Kahl remained employed as General Manager with Portland Food through

the Exova, Inc. acquisition and the formation of Exova Food US LLC. In this capacity, Mr.

Kahl had continued access to confidential information on a day-to-day basis.

          28.      Around the end of 2017 or beginning of 2018, Element management learned that

Mr. Kahl had previously induced Exova, Inc. to agree to an informal strategic arrangement

whereby Portland Food would refer customers to Biogen when they required services beyond

the scope of Portland Food’s offerings, such as consulting services, and Biogen would refer

customers to Exova, Inc. for testing services. Mr. Kahl had secured this arrangement by

representing to Exova, Inc. that Biogen’s business was limited to consulting services and was

complimentary to, not competitive with, Portland Food.

          29.      By spring of 2018, Mr. Kahl’s employment relationship with Element

management had become strained. Soon thereafter, Element and Mr. Kahl began negotiating a

retention agreement, as Element sought assurances that Mr. Kahl would continue to work on

behalf of Element and further the interests of Portland Food notwithstanding his expressed

dissatisfaction.


Page 7                             COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI      Document 1      Filed 09/16/19     Page 8 of 22




          30.    In approximately the summer of 2018, Element learned that Mr. Kahl was listed

as a Director at Biogen while acting in his role as General Manager for Portland Food. Element

leadership met with Mr. Kahl to discuss his role with Biogen. Mr. Kahl repeatedly represented

that his company, Biogen, was not engaged in any testing and that the company merely operated

in a “consulting” capacity.

          31.    Concerned about retaining Mr. Kahl’s knowledge as the long-time General

Manager of Portland Food to help transition the laboratory after the acquisition, Element offered

Mr. Kahl a phased retention bonus dependent on Mr. Kahl signing a written contract entitled

“Retention Letter and Agreement” (the “Agreement”), attached hereto as Exhibit A.

          32.    The Agreement, executed on August 14, 2018, specifically states that a retention

bonus of $125,000 (less applicable taxes and withholdings) was being offered in exchange for

Mr. Kahl’s “continued support of Element during [its] integration activities, and [Mr. Kahl’s]

stewardship of the Portland Food business to deliver its very best financial performance in

2018.”

          33.    The Agreement lists explicit conditions on which payment is contingent.

Specifically, the Agreement provides that during the period of the Agreement “[Mr. Kahl] will

constructively and cooperatively work with the Element leadership team, acting in the very best

interests of the Element group, to complete the potential sale of the business and/or hand-off

[his] responsibilities as General Manager in a professional manner.”

          34.    The Agreement goes on to outline a payment schedule, providing for a series of

five $25,000 payment installments. The Agreement provides that the final installment would be

made no later than ten business days after December 31, 2018 assuming all of the Agreement’s




Page 8                           COMPLAINT FOR DAMAGES
4125-6880-6426
            Case 3:19-cv-01491-SI      Document 1      Filed 09/16/19     Page 9 of 22




conditions were satisfied and that Mr. Kahl continued his employment with Element through

December 31, 2018.

          35.    Throughout the remainder of 2018, Element continued to pay Mr. Kahl his

regular salary for his work as General Manager in addition to the retention payments under the

Agreement as they came due.

          36.    Mr. Kahl ceased working as General Manager at Portland Food on December 31,

2018, effectively terminating his employment with Element.

          37.    Prior to Mr. Kahl’s resignation, Element had made four lump sum payments to

Mr. Kahl pursuant to the Agreement, totaling $100,000 (less applicable taxes and withholdings).

          38.    To date, Element has not made the final payment installment under the

Agreement, as Mr. Kahl is not entitled to it for reasons detailed in this Complaint.

D.       Mr. Kahl’s Wrongful Conduct While Employed by Element

          39.    On information and belief, during his employment with Element, Mr. Kahl

intentionally manipulated invoicing for matters involving Biogen in order to increase profits to

Biogen and himself at the expense of Plaintiffs.

          40.    On information and belief, during his employment with Element, Mr. Kahl

intentionally and improperly diverted testing work to Biogen while acting as General Manager

for Portland Food and in spite of his separate, contractual obligations to Element pursuant to the

Agreement.

          41.    During his employment with Element, Mr. Kahl misrepresented to Element

officials the nature of Biogen’s business. Specifically, Mr. Kahl misrepresented that the

company he founded, Biogen, was not a competitor of Portland Food and did not provide

competing testing services. These representations were false.


Page 9                           COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19     Page 10 of 22




E.       Mr. Kahl’s Wrongful Conduct After Resigning from Element

          42.    On information and belief, Mr. Kahl has continued to use Plaintiffs’ confidential

information, including but not limited to Plaintiffs’ customer lists and pricing guides, to poach

customers from Portland Food.

          43.    On information and belief, Mr. Kahl has approached Portland Food customers

and has secured long term service contracts favorable to Biogen while misrepresenting to those

customers that he continues to be employed by Element.

          44.    On information and belief, Mr. Kahl continues to use and exploit Plaintiffs’

branding to secure favorable terms and treatment from clients.

F.       Biogen’s Tortious Interference with Plaintiffs’ Business Relations

          45.    On information and belief, Biogen knew or had reason to know of Portland

Food’s customer-client relationships and proceeded to solicit these customers using Plaintiffs’

confidential information that Biogen knew had been improperly and wrongfully obtained by Mr.

Kahl.

          46.    On information and belief, Biogen knew or had reason to know that at the time of

many of these communications and solicitations, Mr. Kahl was bound by his duties as an

employee of Element and pursuant to his contractual obligations to Element.

                                  FIRST CAUSE OF ACTION

                                   BREACH OF CONTRACT

                                    (against Defendant Kahl)




Page 10                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19    Page 11 of 22




          47.    The allegations contained in paragraphs 1 through 46 are incorporated by

reference herein.

          48.    On August 14, 2018, while employed by Element as General Manager for

Portland Food, Defendant Kahl agreed to the Agreement (as defined in paragraph 31 above and

attached as Exhibit A hereto).

          49.    The Agreement was supported by adequate consideration, including but not

limited to Element’s pay-out of a retention bonus in the total gross amount of $125,000 (less

applicable taxes and withholdings).

          50.    The Agreement conditioned payment on a number of conditions, including

requiring Kahl to “constructively work with the Element leadership team” and to act “in the

very best interests of the Element group.”

          51.    Defendant Kahl breached the Agreement by refusing to cooperate with Plaintiffs

and, on the contrary, continually diverting business from Plaintiffs to Biogen.

          52.    Defendant Kahl further breached the Agreement by operating a competing

business, which is the same or substantially similar to one or more testing laboratories operated

by Plaintiffs, after making repeated representations during his employment at Portland Food that

Biogen was not a competitor.

          53.    Defendant Kahl additionally breached the Agreement by soliciting entities that

were customers of Element’s Portland Food laboratory prior to the time of his resignation.

          54.    As a result of Defendant Kahl’s breaches of his contractual obligations under the

Agreement, Element is entitled to repayment of the $100,000 (less applicable taxes and

withholdings) paid to Defendant Kahl under that Agreement.




Page 11                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19     Page 12 of 22




          55.    As a further result of Defendant Kahl’s breaches of his contractual obligations

under the Agreement, Defendant Kahl has forfeited his right to the final payment of $25,000 and

Element is not obligated to make that payment.

                                 SECOND CAUSE OF ACTION

                           FRAUDULENT MISREPRESENTATION

                                    (against Defendant Kahl)

          56.    The allegations contained in paragraphs 1 through 55 are incorporated by

reference herein.

          57.    Around the time that the Agreement was negotiated, Defendant Kahl made

repeated representations to Element officials that Biogen was not engaged in testing and was

operating independently of Portland Food as a non-competitive consultant.

          58.    While negotiating the Agreement, Defendant Kahl failed to disclose material

facts, including but not limited to the fact that the company he founded, Biogen, offered many

of the same services Portland Food offered and was actively engaged in direct competition with

Portland Food.

          59.    As Director and founder of the competing company, Biogen, Defendant Kahl

knew or should have known that the company was a direct competitor of Portland Food.

          60.    Defendant Kahl’s affirmative statements and failure to disclose materials facts

resulted in him misrepresenting his company, Biogen, as a non-competing business when, in

fact, it was and is in direct competition with Portland Food.

          61.    Defendant Kahl was well aware from the ongoing communications and

negotiations that Element’s primary motive for entering into the Agreement was to ensure

Defendant Kahl’s loyalty and promotion of Plaintiffs’ business interests.


Page 12                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1       Filed 09/16/19    Page 13 of 22




          62.     Defendant Kahl either intentionally misled Element, knew he was misleading

Element, or recklessly disregarded that he was misleading Element with respect to the nature of

his competing business, Biogen, to secure a $125,000 retention bonus.

          63.     Element reasonably relied on Defendant Kahl’s repeated representations about

the nature of Biogen’s business, entered into the Agreement, and made $100,000 (less

applicable taxes and withholdings) in payments to Defendant Kahl per the Agreement.

          64.     As a result of Defendant Kahl’s fraudulent misrepresentation, Plaintiff Element

was fraudulently induced into entering the contract and has suffered $100,000 (less applicable

taxes and withholdings) in damages.

                                  THIRD CAUSE OF ACTION

      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

                                     (against Defendant Kahl)

         65.      The allegations contained in paragraphs 1 through 64 are incorporated by

reference herein.

          66.     Defendant Kahl’s Agreement to constructively and cooperatively work with the

Element leadership team and act in the very best interests of Element established an implied

duty of good faith and fair dealing. This duty obligated Defendant Kahl to cooperate with

Element so that each party could obtain the full benefit of the performance of the Agreement.

          67.     Defendant Kahl’s actions have exhibited numerous instances of bad faith and

unfair dealing.

          68.     Defendant Kahl exhibited bad faith by misrepresenting to Element that Biogen

was not in direct competition with Portland Food despite Defendant Kahl actively knowing this




Page 13                           COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19     Page 14 of 22




to be false and engaging in an ongoing campaign to divert business from Portland Food to his

competing laboratory.

          69.    Defendant Kahl also exhibited bad faith by contemporaneously diverting funds

from Portland Food to Biogen through improper invoicing and by soliciting numerous

customers to stop using the Portland Food laboratory for their testing, and to use Biogen instead,

all while Defendant Kahl was still employed by Element.

          70.    As a result of Defendant Kahl’s breach of the duty of good faith and fair dealing,

Element has suffered financial damages including but not limited to the loss of customers

improperly poached by Kahl during and since Kahl’s employ with Element, and the loss of

product testing business improperly diverted by Kahl to his competing business venture Biogen

during and since Kahl’s employ with Element.

                                FOURTH CAUSE OF ACTION

      BREACH OF FIDUCIARY DUTY AND COMMON LAW DUTY OF LOYALTY

                                    (against Defendant Kahl)

          71.    The allegations contained in paragraphs 1 through 70 are incorporated by

reference herein.

          72.    As a result of Defendant Kahl’s employment relationship with Element, and

knowledge of Element’s expectation of loyalty, Kahl owed Element a duty of loyalty during his

employment.

          73.    While still employed by Element as Portland Food’s General Manager and

collecting a salary, Defendant Kahl built his competing business, Biogen, using Plaintiffs’ time

and resources including confidential information such as customer lists and pricing guides.




Page 14                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1       Filed 09/16/19     Page 15 of 22




          74.    Additionally, while still employed by Element as Portland Food’s General

Manager and collecting a salary, Defendant Kahl actively solicited clients for Biogen and

improperly diverted business away from Portland Food to Biogen.

          75.    These actions, among others, constitute a breach of Defendant Kahl’s duty of

loyalty to Element.

          76.    As a result of Defendant Kahl’s breach, Element has suffered financial damages

including but not limited to the salary paid to Defendant Kahl, lost business value, the loss of

customers improperly poached by Kahl during and since Kahl’s employ with Element, and the

loss of product testing business improperly diverted by Kahl to his competing business venture

during and since Kahl’s employ with Element.

                                  FIFTH CAUSE OF ACTION

             INTENTIONAL INTERFERENCE WITH ECONOMIC RELATIONS

                                    (against Defendant Biogen)

          77.    The allegations contained in paragraphs 1 through 76 are incorporated by

reference herein.

          78.    Plaintiffs had and/or have business relationships with various food companies,

including but not limited to Walt’s Meats, Morash Meats, Primal Pet, Wild Planet, U.S. Bakery,

and Portland Specialty Baking, by virtue of contracts and ongoing business expectancies

between Plaintiffs and these customers.

          79.    Defendant Biogen knew of the relationships Plaintiffs had and/or have with these

various food companies and customers.

          80.    Defendant Biogen is a third party to the relationship between Plaintiffs and their

customers.


Page 15                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI           Document 1      Filed 09/16/19     Page 16 of 22




          81.        Defendant Biogen intentionally interfered with Plaintiffs’ business relationships

using improper means, including but not limited to using improperly obtained confidential

customer information, misrepresenting the nature of the services offered by Portland Food, and

improperly soliciting customers via an agent (namely, Defendant Kahl) at a time when he was

still employed by Element.

          82.        As a result of Defendant Biogen’s tortious conduct, Element has suffered

financial damages including but not limited to lost business value, the loss of customers

improperly poached by Kahl during and since Kahl’s employ with Element, and the loss of

product testing business improperly diverted by Kahl to his competing business venture during

and since Kahl’s employ with Element.

                                         PRAYER FOR RELIEF

         Plaintiffs, accordingly, pray for the following relief:

         1. Judgment against Defendants for all actual, consequential, and punitive damages in

                 an amount in excess of $75,000, as may be provided by law;

         2. Judgment against Defendants for their unjust enrichment in excess of $75,000, as may

                 be provided by law;

         3. A declaration that Plaintiffs owe nothing further to Defendant Kahl under the

                 Agreement, and on the contrary Defendant Kahl is required to repay amounts

                 wrongfully obtained;

         4. For contractual and statutory attorney’s fees and costs;

         5. For pre-judgment interest on liquidated sums;

         6. For post-judgment interest on any money judgment until paid in full; and

///


Page 16                                COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI       Document 1      Filed 09/16/19     Page 17 of 22




         7. For any other and further relief as the court may deem just and equitable.



DATED: September 16, 2019                     ORRICK, HERRINGTON & SUTCLIFFE, LLP

                                              /s/ Kathryn G. Mantoan
                                              KATHRYN G. MANTOAN, OSB No. 174044
                                              kmantoan@orrick.com
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              1120 NW Couch Street, Suite 200
                                              Portland, OR 97209-4128
                                              Telephone: 503.943.4800
                                              Facsimile: 503.943.4801

                                              Attorneys for Plaintiffs




Page 17                          COMPLAINT FOR DAMAGES
4125-6880-6426
           Case 3:19-cv-01491-SI          Document 1    Filed 09/16/19    Page 18 of 22




                                           JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand trial by jury

of all issues so triable under the law.



DATED: September 16, 2019                      ORRICK, HERRINGTON & SUTCLIFFE, LLP

                                               /s/ Kathryn G. Mantoan
                                               KATHRYN G. MANTOAN, OSB No. 174044
                                               kmantoan@orrick.com
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               1120 NW Couch Street, Suite 200
                                               Portland, OR 97209-4128
                                               Telephone: 503.943.4800
                                               Facsimile: 503.943.4801

                                               Attorneys for Plaintiffs




Page 18                           COMPLAINT FOR DAMAGES
4125-6880-6426
Case 3:19-cv-01491-SI   Document 1   Filed 09/16/19   Page 19 of 22
Case 3:19-cv-01491-SI   Document 1   Filed 09/16/19   Page 20 of 22
Case 3:19-cv-01491-SI   Document 1   Filed 09/16/19   Page 21 of 22
Case 3:19-cv-01491-SI   Document 1   Filed 09/16/19   Page 22 of 22
